Name: 2004/754/EC: Council decision of 11Ã October 2004 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community and the European Atomic Energy Community, of the one part, and the Republic of Tajikistan, of the other part
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction
 Date Published: 2008-12-11; 2004-11-16

 16.11.2004 EN Official Journal of the European Union L 340/1 COUNCIL DECISION of 11 October 2004 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community and the European Atomic Energy Community, of the one part, and the Republic of Tajikistan, of the other part (2004/754/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with Article 300(3) thereof, Having regard to the proposal from the Commission, Whereas: HAS DECIDED AS FOLLOWS: Article 1 1. The Interim Agreement on trade and trade-related matters between the European Community and the European Atomic Energy Community, of the one part, and the Republic of Tajikistan, of the other part, together with the Annexes and Protocol attached thereto and the Declarations made by the Community unilaterally or jointly with the other Party, is hereby approved on behalf of the European Community. 2. The text of the Agreement, Annexes, Protocol and Final Act is attached to this Decision. Article 2 The President of the Council is authorised to designate the person(s) empowered to sign the Interim Agreement on behalf of the European Community. Article 3 The President of the Council shall give the notification provided for in Article 37 of the Agreement on behalf of the Community. Done at Luxembourg, 11 October 2004. For the Council The President B. R. BOT